170 F.2d 73 (1948)
COMMISSIONER OF INTERNAL REVENUE, Petitioner,
v.
ESTATE of Daniel GARTLING, Deceased, and R. N. Weaver, Executor, Respondent.
No. 11826.
United States Court of Appeals Ninth Circuit.
October 21, 1948.
*74 Theron Lamar Caudle, Asst. Atty Gen., and Lee A. Jackson and Hilbert P. Zarky, Sp. Assts., for petitioner.
D. Webster Egan, of Los Angeles, Cal., for respondent.
Before MATHEWS, STEPHENS, and BONE, Circuit Judges.
PER CURIAM.
The decision of the Tax Court is affirmed upon the authority of Stilgenbaur v. United States, 9 Cir., 115 F.2d 283.